Title: From John Adams to Mathew Carey, 8 July 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy July 8: 1813

Inclosed is another letter from John Marston esq. of Yesterday, containing an original letter from David Pierce to Captain John Foster Williams. Mr Clark may file these papers, among his Memorabilia maritima et navalia; and make such use of them as he thinks fit.
I should be glad to know something of Mr Isaac Prince; at least of his profession and occupation and the place of his nativity. His brilliant Prospectus, I fear, will draw away from you, too many of those who buy Books for the sake of the Maps, Prints and Portraits, and care little for any other contents.
Every day increases my grief and Astonishment for the glaring contrast, between the Spirit Activity and energy of the People of New England from 1774 to 1783; and the torpor, which deadens every thing in 1813. This cannot last. The Character of the People is not altered. It is the Magick of Politicks which has produced, this seeming lethargy. A black Art indeed! A Dæmon, that must and will be exorcised.
John Adams.